Citation Nr: 0204945	
Decision Date: 05/23/02    Archive Date: 06/03/02

DOCKET NO.  01-01 499A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to an increased rating for service-connected left 
thoracic outlet syndrome with instability of the left (minor) 
shoulder, currently evaluated 10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The veteran served on active duty from November 1977 to June 
1988.

This case comes to the Board of Veterans' Appeals (Board) 
from a July 2000 RO decision which denied an increase in a 10 
percent rating for service-connected left thoracic outlet 
syndrome with instability of the left (minor) shoulder.  The 
veteran appealed for an increased rating.  A personal hearing 
was held before a member of the Board at the RO (i.e. a 
Travel Board hearing) in January 2002.

The Board notes that in a July 2001 decision, the RO denied 
service connection for a low back disability, a right 
shoulder disability, bilateral lower extremity numbness, 
right upper extremity and hand numbness, headaches, and a 
neck disability.  As the veteran did not appeal this 
decision, these issues are not in appellate status and will 
not be addressed by the Board.  38 U.S.C.A. § 7105 (West 
1991).
 
At the January 2002 Travel Board hearing, the veteran raised 
a claim for service connection for degenerative joint disease 
of the cervical spine.  That issue is not currently on appeal 
and is referred to the RO for appropriate action.


REMAND

The Board notes that additional VA medical records dated from 
April 2001 to May 2001 were received at the RO in May 2001, 
after the statement of the case was issued.  The RO has not 
reviewed this additional VA medical evidence in light of the 
veteran's claim for an increased rating.  Thus, the case must 
be returned to the RO for its review of the additional 
evidence and, if the claim remains denied, inclusion of the 
evidence in a supplemental statement of the case.  38 C.F.R. 
§§ 19.31, 19.37 (2001).

In light of the foregoing, the case is remanded to the RO for 
the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
health care providers (VA or non-VA) 
where he has received treatment for a 
left shoulder disability since his April 
2001 VA examination.  The RO should 
contact the named medical providers and 
obtain copies of all related medical 
records which are not already on file.

2.  Following completion of the 
foregoing, the RO should readjudicate the 
veteran's claim for an increased rating 
for left thoracic outlet syndrome with 
instability of the left (minor) shoulder, 
taking into account all the evidence 
including that received since the January 
2001 statement of the case.

3.  If the claim remains denied, the RO 
should provide the veteran and his 
representative with a supplemental 
statement of the case and the opportunity 
to respond before the case is returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




